TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00564-CV



                                   In re Robert Lee Martin


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus. See Tex. R. App. P. 52. Having

reviewed the petition and its accompanying exhibit, we deny the petition for writ of mandamus.

See id. R. 52.8(a).



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Filed: September 10, 2014